Title: To James Madison from Louis-André Pichon, 2 November 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


2 November 1801, Georgetown. Encloses copy of passport given at State Department on 24 Oct. to French citizen returning to Saint-Domingue. States that this form is contrary to accepted principles and to assurances given him since his arrival. Is sure that it will suffice to call this oversight to JM’s attention for such permits to be discontinued and future requests for passports for French possessions to be referred to the only authorities qualified to issue them.
 

   RC and enclosure (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:369). RC 2 pp.; in French; in a clerk’s hand, signed and dated by Pichon. Enclosure (1 p.; in a clerk’s hand) is a copy of a passport issued by JM to Pierre Perpey, 24 Oct. 1801.

